      Case 1:18-cv-09035-JPO-GWG Document 62-1 Filed 04/09/19 Page 1 of 3



Angel Hernandez asks for a determination of the Court that he (and his lawyers) are free to
speak, write and appear publicly criticizing MLB about racial and ethnic discrimination in the
game without fear of employment retaliation. Without limiting the foregoing, Angel Hernandez
(“Angel”) seeks a determination of the Court that, if he communicates the substance of any or all
of the following points outside the judicial process, he cannot be discharged, fined or suffer other
retaliation:
1.     Each and all of the allegations of Angel’s EEOC complaint against the Office of the
       Commissioner and MLB Blue, Inc. are true.

2.     Each and all of the allegations of Angel’s litigation pleadings and his other filings against
       the Office of the Commissioner and MLB Blue, Inc. are true.

3.     Major League Baseball (“MLB”) discriminates against African Americans, Hispanics,
       Latinos and other people of color.

4.     MLB treats African Americans, Hispanics, Latinos and other people of color as
       competent to play the game based on their athletic ability, but MLB does not do nearly
       enough to promote African Americans, Hispanics, Latinos and other people of color to
       positions of leadership.

5.     MLB pays only lip service to preventing discrimination against African Americans,
       Hispanics, Latinos and other people of color.

6.     Many players, former players and other umpires who share Angel’s views keep silent or
       limit their comments because they fear retaliation from MLB.

7.     MLB uses “gag” provisions in its collective bargaining agreements, such as the
       agreement between the umpire’s union and the umpires, to “chill” open discussion of
       racial and ethnic discrimination in baseball.

8.     For example, the umpire’s union collective bargaining agreement contains the following
       provision: “an umpire shall not make public statements . . . that are critical of the
       Commissioner of Baseball, or that otherwise are inimical to the best interests of Major
       League Baseball.”

9.     When Angel asked for permission to speak out against discrimination in baseball without
       fear of retaliation, he received a response that communicated to him – in substance – that
       if he spoke out he would do so at his own risk.

10.    The copies of the letters to and from Neil Abramson, the attorney for MLB (which he
       would make public), show what was communicated.

11.    MLB uses the “best interests of baseball” standard as a shield and a sword against
       criticism of baseball’s hiring and promotion practices, as to minorities and as to women.



                                                                                                EXHIBIT
                                                                                                           exhibitsticker.com




                                                                                                       1
      Case 1:18-cv-09035-JPO-GWG Document 62-1 Filed 04/09/19 Page 2 of 3



12.    Angel loves baseball in general, and major league baseball in particular, enough to
       criticize it, so that it can continue to grow and flourish in an increasingly multiracial and
       multiethnic society.

13.    In Angel’s view, keeping silent about discrimination in baseball is not in the “best
       interests of baseball.”

14.    Angel has filed his lawsuit, and he is speaking out against discrimination, in order to try
       to bring about fundamental changes in the ways in which MLB and its affiliated entities
       deal with discrimination.

15.    For many years, minority umpires, including Laz Diaz, Alphonso Marquez and Kerwin
       Danley and Angel himself have been excluded from positions as umpire crew chiefs by
       MLB.

16.    Angel has also been excluded from other advantageous assignments such as the World
       Series.

17.    Minority umpires with qualifications equal to or greater than those of white applicants
       have been systematically passed over for promotions to crew chief in favor of white
       applicants.

18.    When minority umpires have applied for crew chief positions, MLB has even actively
       solicited a white applicant, telling him that he needed to apply, and then awarding the
       white applicant the promotion.

19.    Angel has spoken out against discrimination in MLB internally, seeking to have minority
       candidates advanced – even if those minority candidates were individuals other than
       himself; it was only after those private efforts to get a minority umpire promoted that he
       took the step of filing a lawsuit.

20.    Jimmie Lee Solomon, a Dartmouth and Harvard graduate, and a person of color, had tried
       to change the culture of baseball during the period 2005 through 2010 as an Executive
       Vice President.

21.    Solomon was replaced by Joe Torre in 2010.

22.    Subsequent to Joe Torre assuming a leadership position, MLB’s conduct in dealing with
       issues of race, ethnicity and gender has not made progress.

23.    Since Torre assumed his current role, MLB has made professional life even harder for
       minorities in baseball.

24.    Media accounts have sometimes portrayed Angel’s complaint in the lawsuit as reflecting
       something personal against Joe Torre: that is not accurate; the complaint simply points
       out Torre’s role as one of the leaders of baseball who is not doing enough to eliminate
       racial, ethnic and gender discrimination in the game.
      Case 1:18-cv-09035-JPO-GWG Document 62-1 Filed 04/09/19 Page 3 of 3



25.    MLB needs to implement sweeping changes to eliminate racial, ethnic and gender
       discrimination in baseball, not only as to umpires, but also in all other aspects of the
       game.

26.    Baseball should not be satisfied with a reality in which the players on the field are
       remarkably different in their race and ethnicity from those who umpire the games, coach
       them, run the front offices of the teams and run Major League Baseball itself.

27.    The first step in resolving any problem is to recognize that there is a problem: therefore
       Angel calls on MLB to establish an independent committee of stakeholders in the game
       to study the problem of discrimination in baseball and to make specific recommendations
       about how to address them.
